




CITATION:
Masters' Association
          of Ontario v. Ontario, 2011 ONCA 243





DATE:
          20110330



DOCKET: C52696



COURT OF APPEAL FOR ONTARIO



MacPherson, Gillese and LaForme JJ.A.



BETWEEN



The Masters Association of Ontario, Carol Albert and
          Andrew Thomas Graham



Applicants (Respondents)



and



Her Majesty the Queen in Right of Ontario and The
          Attorney General for Ontario



Respondents (Appellants)



Sarah
Kraicer
and
Arif

Virani
, for the appellants



David W. Scott, Q.C., Peter K.
Doody
and Nadia Effendi, for the respondents



Heard: February 24 and 25, 2011



On appeal from the judgment of Justice Terrence A. Platana of
          the Superior Court of Justice dated August 5, 2010.



MacPherson J.A.



A.

INTRODUCTION

[1]

The Crown appeals from the judgment of Platana J. of
    the Superior Court of Justice dated August 5, 2010, which held that certain
    legislative provisions relating to the tenure and remuneration of Case
    Management Masters violate the principle of judicial independence and are,
    therefore, of no force and effect. The application judge suspended the
    declaration of invalidity for a period of 12 months, to August 5, 2011, to
    allow the government to make legislative changes to create an independent,
    effective and objective process for determining the remuneration and tenure of
    Case Management Masters.

[2]

The Crown seeks an order setting aside the
    remuneration-related elements of Platana J.s judgment. If the appeal fails,
    the Crown also seeks an extension of the stay period to 12 months after the
    release of this decision.

[3]

The respondents cross-appeal the remedy ordered by the
    application judge. They say that a simple declaration of invalidity is not
    enough. They submit that remedies of severance and reading in should be applied
    to give Case Management Masters and traditional Masters the same level of
    judicial independence (and salary and benefits).

B.

FACTS

(1)

The parties and events

[4]

As
    the application judge pointed out in his judgment, the office of Master has a
    lengthy pedigree in Ontario. Its roots are in the office of Clerk of the Crown
    and Pleas in the late 18
th
and early 19
th
centuries. The
    title and office of Master was created in 1837 as part of the establishment
    of the Chancery Court in Upper Canada. Historically, the Masters salaries were
    determined by the government, and their position with respect to pensions,
    vacations, sick leave and other benefits was the same as that of other public
    service employees.

[5]

In
    1973, the Ontario Law Reform Commission released a report noting that this
    regime was inappropriate in light of the judicial nature of the Masters
    office. Over the next decade and a half, various changes to the appointment,
    tenure, removal, salary and benefits of Masters were introduced with a view to
    bringing their level of judicial independence roughly in line with that of
    provincial court judges.

[6]

In
    1989, the
Courts of Justice Amendment
    Act, 1989
, S.O. 1989, c. 55, implemented the phasing out of the office of
    traditional Master through attrition. This legislation also provided traditional
    Masters with the protections for judicial independence enjoyed by provincial
    court judges, with minor exceptions. From this point forward, Masters terms
    ended at 65 years of age. However, with the approval of the Chief Justice of
    the Ontario Court, they could continue as full-time or part-time Masters until
    70 years of age and, with the approval of the Judicial Council, until 75 years
    of age. Masters could be removed from office only on grounds of infirmity,
    conduct incompatible with the office, or failure to perform the duties of the
    office, and only on an address of the Legislative Assembly following a hearing
    before the Judicial Council. However, their salary continued to be set by the
    Lieutenant Governor in Council, without an independent commissions
    recommendations. Starting in 1992, the salary of the 16 grandfathered Masters was
    formally pegged to the salary of provincial court judges.

[7]

In
    March 1996, the Ontario Civil Justice Review released its first Report. The
    legislature implemented its recommendations in 1996. Two new sections, 86.1 and
    86.2, were added to the
Courts of Justice
    Act
, R.S.O. 1990, c. C.43, to create the new and distinct office of Case
    Management Master. Provisions that were intended to give jurisdiction to Case
    Management Masters as well as to
grandfathered
traditional Masters were amended to refer to the two different offices
    separately. Case Management Masters exercise the same powers as traditional
    Masters, with the additional responsibility of case management. The compensation
    of Case Management Masters was lower than, and was not determined in the same
    way as, that of traditional Masters.

[8]

In
    July 2000, the Masters Association of Ontario commenced litigation to obtain
    the identical tenure, salary, pension and other benefits as traditional Masters
    and provincial court judges. The Superior Court of Justice offered a judicial
    pre-trial of the application to which both sides agreed. With the assistance of
    the pre-trial judge, Winkler J., the parties reached a settlement in 2001, and
    agreed to Terms of Settlement in full and final settlement of [the]
    litigation, which all of the Case Management Masters personally ratified.

[9]

In
    accordance with the Terms of Settlement, the government enacted Order-in-Council
    551/2002 (later replaced, by agreement of the parties, with Order-in-Council
    458/2003) to implement the salary terms of the settlement. Order-in-Council
    458/2003 provides:

Future
    adjustments to the salary paid to a Case Management Master will be tied to the
    salary range applicable to the SMG3 Classification on the basis of the
    following formula:

Effective November 1, 2001 the annual salary for Case Management Masters
    will be set at 100.2847% of the comparative SMG3 salary. The comparative SMG3
    salary shall be set as a maximum of the salary range plus the maximum
    percentage performance incentive that can be earned. As this figure is
    adjusted, over time, the salary of Case Management Masters shall be increased
    and on the same effective dates as the new comparative SMG3 salary comes into
    force.

[10]

The
    government also agreed to amend the
Courts
    of Justice Act
to provide for the enhanced tenure provisions of the Terms
    of Settlement  automatic seven-year reappointments until retirement age,
    followed by one-year reappointments from age 65 to 75 with the approval of the
    Attorney General and the Chief Justice of the Superior Court of Justice.

[11]

Since
    the enactment of Order-in-Council 458/2003, the salaries of Case Management
    Masters were adjusted between 2002 and 2009 as follows:

Effective Date

Salary ($)

April 1, 2002             155,000

April 1, 2003             164,341

April 1, 2004             164,341

April 1, 2005             174,721

April 1, 2006             174,721

April 1, 2007             184,928

April 1, 2008             190,463

April 1, 2009             190,463

[12]

In
    the same time frame, the salary of traditional Masters, pegged by law to the
    salary of provincial court judges, has risen from
$172,210 to $248,057
. In other words, the salary of Case
    Management Masters has
risen
just over $35,000 whereas
    the salary of traditional Masters has risen about $76,000 in the same seven-year
    period.

(2)

The application and Platana J.s decision

[13]

In
    2009, the Masters Association of Ontario, representing the 18 Case Management
    Masters, Carol Albert, a Master appointed before the 2001 Terms of Settlement,
    and Andrew Thomas Graham, a Master appointed after the 2001 Terms of
    Settlement, sought a declaration that Case Management Masters are entitled to
    the same salary, benefits and terms of office as those of traditional Masters
    (there were only two grandfathered traditional Masters in office in 2009), and
    that various statutes and Orders-in-Council relating to their remuneration and
    security of tenure were of no force and effect because they violated the
    principle of judicial independence.

[14]

The
    application judge determined that two provisions relating to the tenure and
    remuneration of Case Management Masters were unconstitutional.

[15]

On
    tenure, the application judge held that the requirement in s. 86.1 of the
Courts of Justice Act
that the Attorney
    General concur in the recommendation about Case Management Masters continuing
    in office after age 65 was unconstitutional.

[16]

On
    remuneration, the application judge concluded that s. 53(1
)(
b)
    of the
Courts of Justice Act
was
    unconstitutional because the direct linkage between the salaries of Case
    Management Masters and a specific category of public servant (SMG3), without
    more, failed to provide for judicial independence. The application judge
    reasoned:

The
    essence of financial security is that there
be
an
    independent, objective and effective process for determining judicial
    remuneration. The Respondent submits that tying Case Management Masters
salaries to the position of senior civil servants, by itself,
    creates
a sufficient sieve to meet the criteria of financial security.
    I disagree. In
P.E.I. Reference
the
    court noted that if judges salaries were set by the same process as the
    salaries of public sector employees, there might well be reason to be concerned
    about judicial independence. The Court further noted that any changes to or
    freezes in judicial remuneration require prior recourse to a special process,
    which is independent, effective and objective

The
    current process for determining Case Management Masters salary fails to meet
    that test. While it may be appropriate to consider masters salaries in
    relation to an appropriate comparator, the process for selecting this
    comparator must be one which is independent from the sole discretion of the
    Executive branch. Moreover, the appropriate comparator may change over time.
    Selecting a comparator, and assuming that it will be appropriate for all
    eternity, is short sighted and doomed to fail if there is no process in place
    through which judicial officers can challenge the appropriateness of that
    comparator in the future. If the present case shows nothing else, it is the
    fact that judicial roles can change dramatically over relatively short periods
    of time.

[17]

On
    the question of remedy, the application judge rejected the applicants request that
    he sever the
ultra
vires
provisions and read Case Management Masters into the provisions that protect
    the judicial independence of traditional Masters (including their current
    salary):

[T]he
    choice of process to remedy the failure to meet constitutional requirements
    should be left to the government. To read in the words Case Management
    Masters as requested would effectively establish their salary at that of
    provincial court judges. That would amount to me selecting a remedy where there
    are other options.

[18]

Instead,
    the application judge made a simple declaration of invalidity with respect to
    the two provisions noted above and coupled it with a suspension of that
    declaration for 12 months.

[19]

The
    Crown appeals only the component of the application judges decision relating
    to the remuneration of Case Management Masters. It does not appeal the tenure
    component of the decision.

[20]

The
respondents
cross-appeal from the remedy chosen by the
    application judge. They seek the same severance/reading-in remedy they sought
    before the application judge.

C.

ISSUES

[21]

I
    would frame the issues as follows:

Crown
    appeal

(1)

Did the application judge err by holding that
    the current process for determining the remuneration of Case Management Masters
    infringes the constitutional guarantee of financial judicial independence?

Respondents
    cross-appeal

(2)

Did the application judge err by not ordering
    a remedy beyond a simple declaration of constitutional invalidity?

Crown
    contingent appeal

(3)

If both the above grounds of appeal and
    cross-appeal fail, should the deadline for the suspension of the declaration of
    invalidity be extended to 12 months from the release of this decision?

D.

ANALYSIS

(1)

The Crown appeal

(a)
Preliminary matters

[22]

I
    begin with four preliminary matters.

[23]

First,
    the Crown does not assert that because two of the three named respondents  the
    Masters Association of Ontario and Master Carol Albert  were signatories to
    the 2001 settlement, they do not have standing to bring this appeal. This is a
    fair concession because many of the current Case Management Masters were
    appointed after 2001 and clearly have standing to initiate and pursue their
    claim against the Crown.

[24]

Second,
    the parties agree that, based on an application of the factors in
Dunsmuir v. New Brunswick
, [2008] 1
    S.C.R. 190, the standard of review of the application judges decision on the
    issues
raised
in the appeal and the cross-appeal is
    correctness. I agree with this shared position.

[25]

Third,
    the parties agree that the principle of judicial independence found in the
    common law and Constitution, namely ss. 96, 99 and 100 of the
The
    Constitution Act, 1867
(U.K.), 30 & 31
Vict
.,
    c. 3, reprinted in R.S.C. 1985, App. II, No. 5,
and s. 11(b) of the
Canadian Charter of Rights and Freedoms
, applies to all Canadian
    courts without regard to the level of court or the type of case it hears: see
Reference re Remuneration of Judges of the Prov.
    Court of P.E.I.
, [1997] 3 S.C.R. 3, at
para
. 106
    (
Provincial Court Judges Reference
).

[26]

Fourth,
    the parties agree that the application judge was correct to find that Case
    Management Masters are judicial officers entitled to the protections of the
    constitutional principle of judicial independence.

(b)
The constitutionality of
    the current remuneration process

[27]

The
    Crown contends that the current process for determining the remuneration of
    Case Management Masters  a process established by the Terms of Settlement in
    2001 and represented in law now by Order-in-Council 458/2003  passes
    constitutional muster. The Crowns position is that, in light of their
    constitutionally and statutorily restricted jurisdiction and their limited role
    as final arbiter of disputes or guardians of the Constitution, Case Management
    Masters require a less stringent level of protection than other judicial
    officers. Accordingly, the Crown submits that the current provisions governing
    the remuneration of Case Management Masters are sufficient to satisfy the
    essential conditions of judicial independence required for that office.

[28]

The
    two leading cases dealing with the relationship between the constitutional
    principle of judicial independence and judicial remuneration are
Provincial Court Judges Reference
and
Provincial Court Judges Assn. of New
    Brunswick v. New Brunswick (Minister of Justice)
, [2005] 2 S.C.R. 286 (
Provincial Court Judges Assn. of New
    Brunswick
). In both of these cases, the central feature of the
    remuneration process for judges was the requirement that an independent body be
    interposed between the judiciary and the executive branch of government.

[29]

In
Provincial Court Judges Reference
,
    Lamer C.J.C. explained the process in this fashion, at
para
.
    133:

First,
    as a general constitutional principle, the salaries of provincial court judges
    can be reduced, increased, or frozen, either as part of an overall economic
    measure which affects the salaries of all or some persons who are remunerated
    from public funds, or as part of a measure which is directed at provincial
    court judges as a class.  However, any changes
    to or freezes in judicial remuneration require prior recourse to
a special process, which is independent,
    effective, and objective, for determining judicial remuneration
, to avoid
    the possibility of, or the appearance of, political interference through
    economic manipulation.  What judicial
    independence requires is
an independent
    body
, along the lines of the bodies that exist in many provinces and at the
    federal level to set or recommend the levels of judicial remuneration.  Those bodies are often referred to as
    commissions, and for the sake of convenience, we will refer to the independent
    body required by s. 11(d) as a commission as well.  Governments are constitutionally bound to go
    through the commission process. [Emphasis added.]

[30]

Similarly,
    in
Provincial Court Judges Assn. of New
    Brunswick
, the court stated, at
para
. 11:

Compensation commissions were
    expected to become the forum for discussion, review and recommendations on
    issues of judicial compensation
. Although not binding, their recommendations, it was hoped, would lead
    to an effective resolution of salary and related issues. Courts would avoid
    setting the amount of judicial compensation, and provincial governments would
    avoid being accused of manipulating the courts for their own purposes.
    [Emphasis added.]

[31]

The three points that I draw from these passages are
    that the constitutional principle of judicial independence requires a special
    process for dealing with the question of judicial remuneration, that the goal
    of the process is to be independent, effective and objective, and that there
    must be an independent body involved in, at a minimum, making recommendations
    to governments about judicial remuneration.

[32]

The phrases
    special process, independent, effective and objective and independent
    body are, admittedly, only general phrases. They are touchstones or
    guidelines, not rigid prescriptions. There is a need for flexibility in
    interpreting and applying these phrases with respect to the wide range of
    judicial officers performing judicial functions throughout Canada. As explained
    by Major J. in
Ell v. Alberta,
[2003]
    1 S.C.R. 857, at
para
. 30, [t]he manner in which the
    essential conditions of independence may be satisfied varies in accordance with
    the nature of the court or tribunal and the interests at stake.

[33]

Is the current process for determining the remuneration
    of Case Management Masters independent, effective and objective?

[34]

With respect to objectivity, the formula set out in
    Order-in-Council 458/2003 links the salaries of Case Management Masters to an
    objectively chosen comparator, the SMG3 classification for senior public
    servants at the Assistant Deputy Minister level. In the course of pre-trial
    discussions freely entered into by the Masters Association of Ontario,
    mediated by an experienced superior court judge, and ratified by all the Case
    Management Masters sitting at the time, both the government and the Case
    Management Masters determined that the SMG3 classification was an appropriate
    comparator to which the remuneration of the Case Management Masters should be
    linked. In this respect, although in the result nothing turns on it, the
    application judge erred by concluding that the process for selecting the SMG3
    comparator flowed from the sole discretion of the executive branch. In fact,
    the choice of comparator was a joint decision and was the epitome of
    objectivity at the time.

[35]

With respect to effectiveness, the application judge
    did not take issue with this component of the process. I agree with him. The
    salary of Case Management Masters in 2009 was $190,463, which represented an
    increase of 73 per cent over a 13-year period. Case Management Masters now earn
    more than all but the most senior government lawyers, all Assistant Deputy
    Ministers and other public servants compensated as SMG3, all but five chairs of
    adjudicative and regulatory agencies, and all justices of the peace. Moreover,
    there has been no difficulty in recruiting excellent candidates to fill Case
    Management Master
vacancies
at the existing levels of
    remuneration.

[36]

It is true that there has been a growing gap between
    the salaries of Case Management Masters and traditional Masters. However, I
    agree with the application judges explanation for the current salary of the
    two remaining traditional Masters, namely, the link between the salaries for
    traditional Masters and provincial court judges was made in the context of the
    abolition and staged phasing out of the office of traditional Master. Moreover,
    the traditional Masters benefited from this linkage by, in effect, riding on
    the coattails of the provincial court judges who enjoyed substantial salary
    increases to take account of their mushrooming criminal workload. Accordingly,
    I agree with the application judges observation that the salary level
    established [for traditional Masters] does not reflect constitutional minimum
    requirements.

[37]

The fulcrum for this appeal is the independent
    component of the current process for setting the remuneration of Case
    Management Masters. The Crown contends that flexibility is permitted in this
    domain and that, according to this court in
Ontario
    Deputy Judges Assn. v. Ontario
(2006), 80 O.R. (3d) 481 (
ODJA
) at
para
.
    38, it is permissible to link judicial remuneration...with the remuneration
    provided for an objectively-chosen comparator group. This is precisely what
    the 2001 settlement accomplished, says the Crown, and the respondents must live
    with their own choice.

[38]

The lynchpin for the special process described by
    Lamer C.J.C. in
Provincial Court Judges
    Reference
is the existence in the process of an independent body to
    consider the representations of the government and the judiciary about judicial
    remuneration and to make recommendations to the government about this subject.
    Commission was the generic name given to such a body in
Provincial Court Judges Reference
.

[39]

However, there is no single template for the title,
    composition, structure, powers and procedures of these independent bodies. In
Provincial Court Judges Reference
at
para
. 185, Lamer C.J.C. specifically disclaimed an
    intention to lay down a particular institutional framework in constitutional
    stone.

[40]

In a similar vein, this court stated in
ODJA
at
paras
.
    36-38:

The application judge required the AG to provide
    the Deputy Judges with recourse to a commission. We do not read the application
    judges reasons as requiring a full-scale commission in the public hearing
    sense. The use of the word commission does not imply formal hearings, the
    calling of evidence, commission counsel, interveners, business premises,
    publication or any of the other accoutrements common to public or judicial
    commissions.

As the Supreme Court said in the [
Provincial Court Judges Reference
] at
para
.
133, the use of the word commission is
    simply a term of convenience to mean any body interposed between the judiciary
    and the other branches of government. The only requirement is that the proposed
    entity be independent, effective and objective. The body chosen would produce a
    report to the government. Its recommendations, while non-binding, would not be
    set aside lightly, but rather would be considered in light of the parameters
    discussed in [
Provincial Court Judges
    Reference
] at
paras
.
133,
    179-85; and [
Provincial Court Judges Assn. of New Brunswick
]
    at
paras
.

18-21.

Since the Order-in-Council process does not meet constitutional
    standards and the establishment of a full commission may not be required to
    meet those standards, we sought alternative proposals from counsel. Counsel for
    the AG put forward the option of appointing an independent single remuneration
    consultant to make recommendations on the appropriate remuneration. Counsel for
    the Deputy Judges Association appeared receptive to this proposal. Another
    possible option would link judicial remuneration for Deputy Judges with the
    remuneration provided for an objectively-chosen comparator group. Moreover, we
    were advised that a law dean has been appointed to produce a report, which is
    to be released next
month, that
will include a
    consideration of options relating to judicial remuneration. Thus, we are
    persuaded that there are viable options available.

[41]

In spite of the flexibility permitted by the case law,
    there are certain minimum requirements that ground the independent component
    of the special process for setting judicial remuneration. The most important
    requirement is that there must be a body or an entity or a commission or
    a person in the role of intermediary between the government and the judiciary
    and this intermediary must be independent of the government. In the case law,
    this requirement has been described as the need for an institutional sieve
    between the judiciary and the other branches of government: see
Provincial Court Judges Reference
, at
para
. 185; and
Provincial
    Court Judges Assn. of New Brunswick
, at
para
.
    14.

[42]

I share the view of the application judge that this is
    what is missing in the special process set out for Case Management Masters in
    Order-in-Council 458/2003. There is no body or entity or commission or
    person between the government and the judiciary; there is no institutional
    sieve.

[43]

The Crown contends that the institutional sieve is the
    SMG3 classification. However, that cannot be. The SMG3 classification is
    established and controlled by the government; it is the precise opposite of an
    intermediary at arms length from the government.

[44]

Moreover, to my eyes, there is a glaring irony in the
    Crowns anchor for its submissions, the need for flexibility in the design of
    special processes for dealing with judicial remuneration, and the Crowns
    proposed outcome flowing from such flexibility, a linkage
in perpetuity
between the salaries for Case Management Masters and
    a single classification in the Ontario public service, the SMG3 classification.

[45]

On this point, I set out again what the Supreme Court
    of Canada said in
Provincial Court Judges
    Assn. of New Brunswick
, at
para
. 11:

Compensation commissions were expected to become
    the forum for discussion, review and recommendations on issues of judicial
    compensation. Although not binding, their recommendations, it was hoped, would
    lead to an effective resolution of salary and related issues. Courts would
    avoid setting the amount of judicial compensation, and provincial governments
    would avoid being accused of manipulating the courts for their own purposes.

[46]

In a similar vein, in
Mackin
v. New Brunswick (Minister of Finance)
, [2002] 1 S.C.R. 405 (
Mackin
),
Gonthier
J. said, at
para
. 59,
    that the salary commission must convene when a specified period has passed
    since its last report was submitted in order to examine the adequacy of the
    judges salaries in light of the cost of living and other relevant factors.

[47]

The linkage, in perpetuity, between Case Management
    Masters salaries and the SMG3 classification does not permit the process
    described in these two cases to develop, unfold and deliver.

[48]

The perpetuity point is also a complete answer, in my
    view, to the Crowns assertion that
ODJA
and other cases permit reliance on an objective comparator in the special
    process for setting judicial remuneration. I have no trouble with the
    government and the judiciary identifying and relying on comparators, including
    comparators from the public sector, in the special process. However, what
ODJA
contemplated, and what is
    constitutionally permissible and valuable at a policy level, is the use of a
    comparator as a factor, even an important factor, in the special process. That
    said, a comparator cannot be the sole factor and it certainly cannot be the
    sole factor in perpetuity.

[49]

On this point, I agree with the application judge, who
    said:

Selecting a comparator, and assuming that it will
    be appropriate for all eternity, is short sighted and doomed to fail if there
    is no process in place through which judicial officers can challenge the
    appropriateness of that comparator in the future.

[50]

To this I would simply add that it should be open to
    governments as well to argue that changing conditions render continuing
    adherence to a particular comparator inappropriate.

[51]

Finally, I
    observe that with respect to all other judicial officers in Ontario  federally
    appointed judges, Ontario Court of Justice judges, Ontario Small Claims judges
    and deputy judges (who sit part-time), and justices of the peace  their
    remuneration is determined by the special process recommended in
Provincial Court Judges Reference
. An
    independent body engages in a process of hearing submissions from government
    and the judiciary and then makes recommendations to the government about
    judicial remuneration. The composition, structure and procedure of these
    commissions vary, but the core of the process described in the preceding
    sentence is shared by all. By linkage to provincial court judges, this process
    also applies to the near-obsolete office of traditional Master. In my view,
    there is no reason for Case Management Masters to be the solitary exclusion
    from this shared, and constitutionally appropriate, picture.

[52]

For these reasons, I conclude that the process for
    setting the remuneration of Case Management Masters set out in Order-in-Council
    458/2003 does not comply with the independent component of the special
    process required by the constitutional principle of judicial independence.

The
    respondents alternative argument

[53]

My
    conclusion in the preceding section resolves the appeal. Accordingly, strictly
    speaking, it is not necessary to consider the respondents alternative argument
    for its challenge to Order-in-Council 458/2003. However, for the sake of
    completeness, I will do so.

[54]

The
    respondents contend that the settlement in 2001 that gave rise to
    Order-in-Council 458/2003 was invalid because it violated the prohibition
    against negotiations between the government and the judiciary articulated in
Provincial Court Judges Reference
.

[55]

I
    begin by observing that this strikes me as an unusual argument.
The Provincial Court Judges Reference
was decided in 1997. The pre-trial settlement was achieved in 2001. The
    participants in the settlement process were
,
I
    underline, the Case Management Masters, who are important judicial officers,
    the Crown, and a senior superior court judge. To merely state that these three
    entities would be unaware of the well-known
Provincial
    Court Judges Reference
is to dismiss it.

[56]

In
    any event, I do not regard the voluntary discussions that led to the 2001
    settlement, mediated by Winkler J., as impermissible negotiations concerning
    salary within the parameters set by
Provincial
    Court Judges Reference
and its progeny.

[57]

The
    focus of the discussions at the judicial pre-trial was on establishing a
    process for determining remuneration in the future. Moreover, it is important
    not to define impermissible negotiations in too broad a fashion. There is a
    common sense reality here  communication between governments and the
    judiciary, and even discussions between their representatives, are almost
    always going to be both necessary and valuable. There is, of course, a line
    between permissible communication and discussion and impermissible
    negotiations. However, courts should be careful not to draw the line in a way
    that removes intelligent, respectful dialogue between governments and the
    judiciary about the remuneration process.

(c)
Conclusion

[58]

The application judge was correct to conclude that the
    current process for setting the remuneration of Case Management Masters was
    unconstitutional.

[59]

Interestingly, in his reasons and in the formal
    Judgment, he declared s. 53(1
)(
b) of the
Courts of Justice Act
invalid. That
    section provides:

53. (1)
The
    Lieutenant Governor in Council may make regulations,

...

(b)

fixing
the
    remuneration of case management masters and providing for the benefits to which
    they are entitled;

[60]

In my view, there is nothing wrong with this generic
    provision. The constitutional fault lies in Order-in-Council 458/2003, which
    sets out the invalid process for determining the remuneration of Case
    Management Masters. It is this Ontario law that must be declared invalid.

(2)

The respondents cross-appeal

[61]

Before
    the application judge, the respondents sought a broad array of remedies if he determined
    that the process for setting the remuneration of Case Management Masters was
ultra
vires
.
    Some of the proposed remedies were severance of invalid provisions, reading in
    protections enjoyed by traditional Masters to provisions dealing with Case
    Management Masters, retroactivity (to 1996) of the declaration of invalidity,
    and prescriptions of the mandate of any intermediary established by the
    government going forward.

[62]

The
    application judge rejected these submissions, preferring to make a simple
    declaration of invalidity and leaving it to the government to respond. He said:

[T]he
    choice of process to remedy the failure to meet constitutional requirements
    should be left to the government. To read in the words Case Management
Masters 
as requested would effectively establish their
    salary at that of provincial court judges. That would amount to me selecting a
    remedy where there are other options.

[63]

The
    application judge suspended the declaration of invalidity for a period of 12
    months.

[64]

On
    this cross-appeal, the respondents renew their request for the numerous and
    specific remedies mentioned above. They do not challenge the suspension of the
    declaration.

[65]

In
    my view, the application judge ordered the correct remedy. Importantly, his
    remedy of simple declaration is the regular remedy in the judicial independence
    cases commencing with
Provincial Court
    Judges Reference
. In
Mackin
,
    which the application judge relied on,
Gonthier
J.
    said, at
para
. 77:

[I]t
    is not appropriate for this Court to dictate the approach that should be taken
    in order to rectify the situation. Since there is more than one way to do so,
    it is the governments task to determine which approach it prefers.

[66]

This
    passage is particularly applicable in the current Ontario context. There are
    already various models of independent bodies and special processes involved in
    the review of the remuneration of various judicial officers. The government is
    entitled to study the question and establish an appropriate model for Case
    Management Masters.

[67]

I
    also note that in
ODJA
this court
    made a simple declaration of invalidity, concluding at
para
.
    41 [w]e therefore order the AG to establish an independent, effective and
    objective process within four months of the release of these reasons.

[68]

For
    these reasons, I would dismiss the cross-appeal.

(3)

The Crown contingent appeal

[69]

The
    Crown contends that if both the appeal and the cross-appeal fail, the 12-month
    suspension of the declaration of invalidity ordered by the application judge
    should be extended to a 12-month period from the date of the release of this
    decision. This would result in a suspension of almost 20 months. In support of
    this request, the Crown points out that the legislature will probably not sit
    in September because of the fixed election date of October 6, 2011. Then, after
    the election, the Government will need time to prepare its legislative agenda
    before the legislature is recalled. This constellation of facts, the Crown
    submits, suggests that a 20-month suspension of the declaration of invalidity
    is warranted.

[70]

I
    am inclined to accept this request. Both the Case Management Masters and the
    Crown appealed from the application judges decision. As their materials and
    arguments on the appeal and cross-appeal made clear, there are many issues, and
    many options on those issues, that the government will have to consider before
    establishing an independent, effective and objective special process for
    setting the remuneration for Case Management Masters. Those issues include the
    title, composition, structure, powers and procedures of the independent body,
    as well as its mandate (e.g. prospective and/or retroactive, the relationship
    between Case Management Masters and traditional Masters, etc.). This reality, and
    disruptions to the government process as a fixed election approaches, support
    the extension requested by the Crown.

E.

DISPOSITION

[71]

I
    would dismiss the appeal, with the exception that
para
.
    1 of the formal Judgment should be amended by substituting Order-in-Council
    458/2003 for paragraph 53(1
)(
b) of the
Courts of Justice Act
, R.S.O. 1999, c.
    43.

[72]

I
    would dismiss the cross-appeal.

[73]

I
    would extend the suspension of the declaration of invalidity in
para
. 3 of the formal Judgment to a period of 12 months
    from the date of the release of this decision.

[74]

As
    to costs, I would observe that success on the appeal and cross-appeal appears
    to be about evenly divided. If any party seeks costs, it should file written
    submissions (five page maximum) within two weeks of the release of this
    decision. The other party should respond in a similar fashion within seven
    additional days.

RELEASED:  MAR 30 2011 (J.C.M.)

J. C. MacPherson J.A.

I agree.
E. E. Gillese J.A.

I agree. H. S. LaForme J.A.


